NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 DAVID C. CORSON,
                  Claimant-Appellant

                           v.

     ROBERT A. MCDONALD, SECRETARY OF
            VETERANS AFFAIRS,
               Respondent-Appellee
             ______________________

                      2016-2279
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 15-3103, Judge Bruce E. Kasold.
                ______________________

               Decided: October 12, 2016
                ______________________

   DAVID C. CORSON, Chloe, WV, pro se.

    KARA WESTERCAMP, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent-appellee. Also represent-
ed by BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR.,
MARTIN F. HOCKEY; BRIAN D. GRIFFIN, CHRISTINA LYNN
GREGG, Office of General Counsel, United States Depart-
ment of Veterans Affairs.
                 ______________________
2                                      CORSON   v. MCDONALD




    Before LOURIE, MAYER, and O’MALLEY, Circuit Judges.
PER CURIAM.
    David C. Corson (“Corson”) appeals a final judgment
of the United States Court of Appeals for Veterans Claims
(“Veterans Court”) rejecting his challenge to a decision of
the Board of Veterans’ Appeals (“board”) which denied his
motion to revise an October 2001 board decision on the
grounds of clear and unmistakable error (“CUE”). See
Corson v. McDonald, No. 15-3103, 2016 WL 1613980 (Vet.
App. Apr. 22, 2016) (“Corson II”). For the reasons dis-
cussed below, we affirm.
                       BACKGROUND
    Corson served on active duty in the United States Na-
vy from October 1957 until December 1961. In August
1959, Corson underwent a procedure to remove a naso-
pharyngeal angiofibroma. In 1961, after Corson left the
service, the Department of Veterans Affairs (“VA”) grant-
ed him service connection for “angiofibroma of the naso-
pharynx, non-malignant.” Corson was assigned a thirty
percent disability rating.
    In April 1983, the board denied Corson’s request for
an increased disability rating. It rejected Corson’s claim
that his depressive neurosis was secondary to his service-
connected nasopharyngeal angiofibroma. The board also
denied Corson’s request for a total disability rating due to
individual unemployability (“TDIU”), concluding that his
schedular rating did not meet the regulatory minimum for
TDIU benefits.
    Corson subsequently sought revision of the board’s
April 1983 decision based upon multiple allegations of
CUE. In October 2001, the board denied Corson’s request
for revision, finding no CUE in the April 1983 board
decision. In June 2008, the board dismissed, with preju-
dice, Corson’s request to revise the board’s October 2001
CORSON   v. MCDONALD                                      3



decision. The board concluded that Corson was improper-
ly attempting to relitigate CUE theories that it had
considered but rejected in its October 2001 decision.
    The Veterans Court affirmed the dismissal of Corson’s
CUE motion in January 2010. On appeal, this court
likewise affirmed, explaining that under 38 C.F.R.
§ 20.1409(c) “once the Board renders a final decision on
CUE, a claimant is prohibited from challenging that CUE
determination on the same basis.” Corson v. Shinseki,
396 F. App’x 688, 689 (Fed. Cir. 2010) (“Corson I”).
     In 2011, Corson filed another request to revise the
board’s October 2001 decision on the basis of CUE. See
Corson v. Shinseki, No. 13-0573, 2014 WL 1648729, at *2
(Vet. App. Apr. 25, 2014). In 2014, the Veterans Court
affirmed the board’s dismissal of that claim with preju-
dice. See id. at *5–6.
    In January 2015, Corson filed a third request for revi-
sion of the October 2001 board decision on the basis of
CUE. See Corson II, 2016 WL 1613980, at *1. The board
dismissed Corson’s claim with prejudice and the Veterans
Court, in a single-judge decision, affirmed. The court
explained that a final board decision on a CUE motion is
not itself subject to revision on the grounds of CUE. Id.
In June 2016, the Veterans Court granted Corson’s re-
quest for rehearing by a three-judge panel and simultane-
ously adopted the single-judge decision as the decision of
the court. See Corson v. McDonald, No. 15-3103, 2016
WL 3086737, at *1 (Vet. App. June 2, 2016). Corson then
appealed to this court.
                       DISCUSSION
    This court’s jurisdiction to review decisions of the
Veterans Court is circumscribed by statute. We have
jurisdiction to review “the validity of a decision of the
[Veterans] Court on a rule of law or of any statute or
regulation . . . or any interpretation thereof (other than a
4                                       CORSON   v. MCDONALD



determination as to a factual matter) that was relied on
by the [Veterans] Court in making the decision.” 38
U.S.C. § 7292(a). Unless a constitutional issue is present-
ed, however, this court may not review “a challenge to a
factual determination, or . . . a challenge to a law or
regulation as applied to the facts of a particular case.” Id.
§ 7292(d)(2); see Wanless v. Shinseki, 618 F.3d 1333, 1336
(Fed. Cir. 2010). We review legal determinations made by
the Veterans Court de novo. See Cushman v. Shinseki,
576 F.3d 1290, 1296 (Fed. Cir. 2009).
    Under 38 U.S.C. § 7111(a), “[a] decision by the Board
is subject to revision on the grounds of [CUE].” As we
have previously made clear, however, a veteran is limited
to one request for revision, or CUE challenge, for each
disability claim finally decided by the board. See Hillyard
v. Shinseki, 695 F.3d 1257, 1259–60 (Fed. Cir. 2012); see
also 38 C.F.R. § 20.1409(c) (“Once there is a final decision
on a [CUE] motion . . . relating to a prior Board decision
on an issue, that prior Board decision on that issue is no
longer subject to revision on the grounds of [CUE]. Sub-
sequent motions relating to that prior Board decision on
that issue shall be dismissed with prejudice.”).
    In Corson’s previous appeal to this court, we rejected
his argument that 38 C.F.R. § 20.1409(c) permitted him to
bring a claim asserting that the board’s October 2001
decision—which found no CUE in the board’s April 1983
decision—itself contained CUE. See Corson I, 396 F.
App’x at 690. Because the issue of whether Corson has
the right to raise a CUE challenge to the board’s October
2001 decision was conclusively adjudicated in his previous
appeal, he is collaterally estopped from relitigating that
issue in his present appeal. See United States v. Stauffer
Chem. Co., 464 U.S. 165, 170–71 (1984) (“As commonly
explained, the doctrine of collateral estoppel can apply to
preclude relitigation of both issues of law and issues of
fact if those issues were conclusively determined in a
prior action.”); Stephen Slesinger, Inc. v. Disney Enters.,
CORSON   v. MCDONALD                                        5



Inc., 702 F.3d 640, 644 (Fed. Cir. 2012) (“The doctrine of
issue preclusion, or collateral estoppel, protects the finali-
ty of judgments by preclud[ing] relitigation in a second
suit of issues actually litigated and determined in the first
suit.” (citations and internal quotation marks omitted)).
    Corson also asserts that the VA erred in failing to ap-
ply the “benefit of the doubt” rule. Pursuant to 38 U.S.C.
§ 5107(b), the VA is obliged to give the benefit of the
doubt to a veteran when there is “an approximate balance
of positive and negative evidence regarding any issue
material to the determination of a matter.” The benefit of
the doubt rule does not apply in the context of CUE
motions, however, because “CUE is an error where there
can never be a balance of the evidence situation in which
there must be benefit of the doubt in favor of the veteran.”
Disabled Am. Veterans v. Gober, 234 F.3d 682, 704 (Fed.
Cir. 2000) (citations and internal quotation marks omit-
ted); see also 38 C.F.R. § 20.1403(a) (“Clear and unmis-
takable error is a very specific and rare kind of error. It is
the kind of error, of fact or of law, that when called to the
attention of later reviewers compels the conclusion, to
which reasonable minds could not differ, that the result
would have been manifestly different but for the error.”).
     Corson further alleges that the VA violated his right
to due process when it fraudulently altered certain of his
medical records. Merely characterizing a claim as consti-
tutional is not enough, however, to “confer upon us juris-
diction that we otherwise lack.” Helfer v. West, 174 F.3d
1332, 1335 (Fed. Cir. 1999). Corson’s wholly unsupported
allegation that the VA tampered with his medical records
is insufficient to raise a non-frivolous constitutional issue.
See id. (“To the extent that [a veteran] has simply put a
‘due process’ label on his contention that he should have
prevailed on his . . . claim, his claim is constitutional in
name only.”); see also Corson II, 2016 WL 1613980, at *1
(“To the extent Mr. Corson asserts that [the] VA falsified
or suppressed record evidence in violation of his due
6                                    CORSON   v. MCDONALD



process right, he fails to demonstrate record support for
his assertions.”).
                      CONCLUSION
    We have considered Corson’s remaining arguments
but do not find them persuasive. Accordingly, the judg-
ment of the United States Court of Appeals for Veterans
Claims is affirmed.
                      AFFIRMED